         Case 20-14451-nmc       Doc 274    Entered 11/24/20 16:36:56      Page 1 of 15


  1

  2

  3

  4
      Entered on Docket
  5November 24, 2020
__________________________________________________________________
  6
  7      GARMAN TURNER GORDON LLP
         GERALD M. GORDON
  8      Nevada Bar No. 229
         E-mail: ggordon@gtgt.legal
  9      MARK M. WEISENMILLER
 10      Nevada Bar No. 12128
         E-mail: mweisenmiller@gtg.legal
 11      7251 Amigo Street, Suite 210
         Las Vegas, Nevada 89119
 12      Telephone (725) 777-3000
         Facsimile (725) 777-3112
 13
         Attorneys for Debtor
 14
                                 UNITED STATES BANKRUPTCY COURT
 15
                                      FOR THE DISTRICT OF NEVADA
 16
         In re:                                            Case No.: BK-S-20-14451-nmc
 17                                                        Chapter 11
         LAS VEGAS MONORAIL COMPANY,
 18                         Debtor.
 19                                                        Sale Hearing Date: November 24, 2020
                                                           Sale Hearing Time: 10:30 a.m.
 20
            ORDER PURSUANT TO SECTIONS 105(a), 363, 365, 503(b), AND 507(a)(2) OF THE
 21       BANKRUPTCY CODE: (I) APPROVING BIDDING PROCEDURES FOR THE SALE OF
            SUBSTANTIALLY ALL ASSETS OF DEBTOR, SCHEDULING AN AUCTION AND
 22           SALE HEARING, AND APPROVING THE FORM AND MANNER OF NOTICE
           THEREOF; (II) APPROVING THE SALE OF ASSETS FREE AND CLEAR OF LIENS,
 23
                 CLAIMS, INTERESTS, AND ENCUMBRANCES; (III) APPROVING THE
 24            ASSUMPTION AND ASSIGNMENT OF CERTAIN RELATED EXECUTORY
                CONTRACTS; (IV) WAIVING THE REQUIREMENTS OF BANKRUPTCY
 25              RULES 6004(h) AND 6006(d); AND (IV) GRANTING RELATED RELIEF
 26               Debtor and debtor-in-possession, Las Vegas Monorail Company (“Debtor”), filed the
 27      Debtor’s Motion Pursuant to Sections 105(a), 363, 365, 503(b), and 507(a)(2) of the Bankruptcy
 28



         112880761.1
     Case 20-14451-nmc            Doc 274        Entered 11/24/20 16:36:56              Page 2 of 15


1    Code: (I) Approving Bidding Procedures for the Sale of Substantially All Assets of the Debtor,

2    Scheduling an Auction and Sale Hearing, and Approving the Form and Manner of Notice Thereof;

3    (II) Approving the Sale of Assets Free and Clear of Liens, Claims, Interests, and Encumbrances;

4    (III) Approving the Assumption and Assignment of Certain Related Executory Contracts; (IV)

5    Waiving the Requirements of Bankruptcy Rules 6004(h) and 6006(d); and (IV) Granting Related

6    Relief [ECF No. 12] (“Bidding Procedures and Sale Motion”) 1 on September 7, 2020, seeking,

7    among other things, approval of bidding procedures, approval of stalking horse protections, entry of

8    an order authorizing the sale of the Sale Assets free and clear of liens, claims, encumbrances, and

9    other interests (“Sale”), authorizing the assignment of certain easements, franchise agreements,

10   agreements and plans and specifications (collectively, the ”Assigned Agreements”), assumption

11   and assignment of certain unexpired leases and executory contracts (“Executory Contracts”) as

12   described in Section 2.1 of the Approved Agreement.

13            The Bidding Procedures and Sale Motion came on for hearing before the above-captioned

14   Court for an initial hearing on September 11 and then September 22, 2020 (“Bidding Procedures

15   Hearings”), an order approving the bidding procedures and stalking horse protections was entered

16   on September 30, 2020 [ECF No. 98] (“Bidding Procedures Order”), the Bidding Procedures

17   and Sale Motion related to approving the Sale of Assets free and clear of liens, claims, interests,

18   and encumbrances, approving the assumption and assignment of certain related executory

19   contracts, and waiving the requirements of Bankruptcy Rules 6004(h) and 6006(d) came on for a

20   final hearing on November 10, November 13, November 20, and then November 24, 2020 (“Sale

21   Hearings” and together with the Bidding Procedures Hearings, “Hearings”), and Debtor appeared

22   by and through its counsel, Gerald M. Gordon, Esq. and Mark M. Weisenmiller, Esq. of Garman

23   Turner Gordon, and all other appearances were noted on the record. The Court reviewed the

24   Bidding Procedures and Sale Motion, the Bidding Procedures Order, and the other pleadings,

25   declarations, objections and papers on file, including ECF Nos. 12-13, 20, 35, 39, 63, 65, 68, 71,

26
     1
      Capitalized terms used but not otherwise herein defined shall have the meanings ascribed to such terms in the Bidding
27
     Procedures and Sale Motion or Omnibus Reply [ECF Nos. 181 & 184], as applicable. The term “Sale Assets” as used
28   in the Bidding Procedures and Sale Motion is the same as “Purchased Assets” in the Stalking Horse Agreement.

                                                               2

     112880761.1
     Case 20-14451-nmc              Doc 274        Entered 11/24/20 16:36:56              Page 3 of 15


1    79-80, 98, 103, 130, 138, 163, 181-182, 184, 196, 198-199, 203-204, 206-207, 214-215, 217, 233-

2    234, 248-250, 252, 257, 266, and 268-270, and heard and considered the argument of counsel at

3    the Hearings on the Bidding Procedures and Sale Motion. It appearing that notice and an

4    opportunity for a hearing on the Bidding Procedures and Sale Motion has been given and is

5    appropriate under the circumstances surrounding this Chapter 11 Case and that no other or further

6    notice need be given; and after due deliberation and sufficient cause appearing therefor,

7               IT IS HEREBY FOUND AND DETERMINED THAT:

8               A.       The Court has jurisdiction over this matter and over the property of Debtor and its
9    estate pursuant to 28 U.S.C. §§ 157(a) and 1334. Venue of these cases and the Bidding Procedures
10   and Sale is proper pursuant to 28 U.S.C. §§ 1408 and 1409.
11              B.       Approval of the Sale and related transactions contemplated in the Bidding
12   Procedures and Sale Motion is a core proceeding pursuant to 28 U.S.C. § 157(b)(2)(A), (N) and
13   (O). The statutory predicates for the relief sought herein are 11 U.S.C. §§ 105, 363, and 365 and
14   Bankruptcy Rules 2002, 6004, 6006 and 9014.
15              C.       Proper, timely, adequate, and sufficient notice of the Bidding Procedures and Sale
16   Motion, the Sale, and the Hearings has been provided in accordance with Sections2 363, 365 and
17   105(a) of the Bankruptcy Code, Bankruptcy Rules 2002, 6004 and 6006, and in compliance with
18   the Bidding Procedures Order. No other or further notice is required.
19              D.       A reasonable opportunity to object or be heard regarding the relief requested in the
20   Bidding Procedures and Sale Motion at the Hearings and the Sale has been afforded to all interested
21   persons and entities, including the following: (i) the Office of the United States Trustee (“UST”);
22   (ii) all parties who are known or reasonably believed, after reasonable inquiry, to have asserted
23   any lien, encumbrance, claim, or interest in the Sale Assets; (iii) all non-Debtor counterparties to
24   the Executory Contracts; (iv) all parties who have expressed a written interest in the Sale Assets;
25   (v) the Internal Revenue Service; (vi) all applicable state and local taxing authorities; (vii) all other
26   creditors of Debtor; (viii) each governmental agency that is an interested party with respect to the
27
     2
28       “Section” as used herein shall refer to the sections of the Bankruptcy Code unless otherwise noted.

                                                                 3

     112880761.1
     Case 20-14451-nmc        Doc 274      Entered 11/24/20 16:36:56         Page 4 of 15


1    Sale and transactions proposed thereunder; and (ix) all parties that have requested or that are

2    required to receive notice pursuant to Bankruptcy Rule 2002. Objections, if any, to the Bidding

3    Procedures and Sale Motion or the Sale have been withdrawn, resolved, or overruled.

4             E.    As evidenced by the affidavits of service and affidavits previously filed with the

5    Court, proper, timely, adequate, and sufficient notice of the Sale Hearings, the Sale, and the

6    transactions contemplated thereby, including, without limitation, the assignment of Assigned

7    Agreements and assumption and assignment of the Executory Contracts to Successful Bidder

8    (defined herein), has been provided in accordance with the Bidding Procedures Order and Sections

9    105(a), 363, and 365 and Bankruptcy Rules 2002, 6004, 6006, 9007, 9008, and 9014. The notices

10   described herein were good, sufficient, and appropriate under the circumstances, and no other or

11   further notice of the Sale Hearings, the Sale, or the assignment of the Assigned Agreements and

12   the assumption and assignment of the Executory Contracts to the Successful Bidder is or shall be

13   required.

14            F.    Debtor has marketed the Sale Assets and Debtor and the Las Vegas Convention and

15   Visitors Authority (“Successful Bidder”) have respectively negotiated and undertaken their roles

16   leading to the Sale in a diligent, non-collusive, fair and good faith manner, and in accordance with

17   the Bidding Procedures Order [ECF No. 98]. The sale process set forth in the Bidding Procedures

18   Order afforded a full, fair, and reasonable opportunity for any person or entity to make a higher or

19   otherwise better offer to purchase the Sale Assets.

20            G.    Approval of the Stalking Horse Agreement (as modified by this Order with the

21   consent of Debtor and the Successful Bidder) and all other documents contemplated thereby or

22   entered into in connection therewith (collectively, “Approved Agreement”), and consummation

23   of the Sale at this time is in the best interests of Debtor, its estate, creditors, and all parties in

24   interest. The Approved Agreement constitutes the highest and best offer for the Sale Assets and

25   will provide a greater recovery for the Debtor’s estate than would be provided by any other

26   available alternative. Debtor’s determination that the Approved Agreement constitutes the highest

27   or best offer for the Sale Assets constitutes a valid and sound exercise of the Debtor’s business

28   judgment.

                                                       4

     112880761.1
     Case 20-14451-nmc       Doc 274     Entered 11/24/20 16:36:56           Page 5 of 15


1             H.    The Bidding Procedures and Sale Motion provides for the distribution of the Sale

2    proceeds on the closing of the Sale from the Successful Bidder to (i) UMB and PHC for the Conduit

3    Loan as needed to satisfy the Alternate Redemption Price, and (ii) $150,000 plus accrued interest

4    to the closing to the SBA with regard to the EIDL Loan. As set forth in the Approved Agreement

5    and the Bidding Procedures and Sale Motion, UMB and PHC agreed to accept the Alternate

6    Redemption Price of $22,035,000 plus interest to the close of the Sale (“Closing“) provided the

7    Closing would take place no later than November 30, 2020 (later extended to December 10, 2020,

8    with payment of additional interest). Up to $2,500,000 of the Alternate Redemption Price will be

9    satisfied by the application of the reserve amounts in the possession of and under the control of

10   UMB, pursuant to stay relief granted contemporaneously by this Court, with any balance to be

11   returned to the Debtor. The balance of the Alternate Redemption Price will be satisfied by the

12   Successful Bidder from and as Sale proceeds. The agreement by UMB and PHC to accept the

13   Alternative Redemption Price is a significant discount from the amount which would be due on

14   the Closing pursuant to the Conduit Loan Documents, without which Debtor’s unsecured creditors

15   would unlikely receive any distribution.

16            I.    To facilitate the continuance of the Hearings, UMB and PHC have agreed to extend

17   the Closing to no later than December 10, 2020, provided that interest shall accrue at $3,772.92

18   per diem until the Bonds are redeemed.

19            J.    The Successful Bidder and the Debtor have agreed, with the support of the Official

20   Committee of Unsecured Creditors, to amend the Approved Agreement in the following respect:

21   (i) Section 3.1, Assumed Liabilities, shall be amended to provide that the sum of $1,842,308 will

22   be other consideration (“Other Consideration”) for the purchase of the Sale Assets and will not

23   be used to assume and purchase the unsecured creditor claims as set forth on Schedule 3.1(a) of

24   the Approve Agreement; and (ii) the Other Consideration shall be paid to the Debtor on the Closing

25   to be held by Debtor and administered and distributed to creditors pursuant to a plan of

26   reorganization to be filed by Debtor as provided for herein (“Plan”).

27            K.    In addition to the Purchase Price, the Successful Bidder has agreed to assume and

28   pay the amount due under the Stipulation Between and Among Las Vegas Monorail Company, Las

                                                     5

     112880761.1
     Case 20-14451-nmc         Doc 274      Entered 11/24/20 16:36:56         Page 6 of 15


1    Vegas Convention and Visitors Authority and LVM Project, LLC Regarding Debtor’s Motion for

2    Order Authorizing Rejection of Development Agreement Between Debtor and LVM Project, LLC

3    and Sale Motion [ECF No. 206].

4             L.     Approval of the Approved Agreement and the consummation of the Sale is in the

5    best interests of Debtor, its estate, creditors, and other parties in interest. Good and sufficient

6    business justification for consummating the Sale pursuant to Sections 363 and 105(a) has been

7    established because, among other things, Debtor, in its sound business judgment, determined that

8    the sale of the Sale Assets is necessary to maximize the value of its estate and, unless a sale to the

9    Successful Bidder is concluded expeditiously as provided for in the Bidding Procedures and Sale

10   Motion and pursuant to the Approved Agreement, the value of the Sale Assets may be diminished.

11            M.     A sale of the Sale Assets other than one free and clear of liens, claims,

12   encumbrances and interests, including, without limitation, security interests, liens assignments,

13   licenses, leases, contract rights, and claims of whatever kind and nature and whenever incurred,

14   scheduled or unscheduled, perfected or unperfected, liquidated or unliquidated, matured or

15   unmatured, legal or equitable (collectively, “Interests”) and without the protections of this Order,

16   including payment of secured claims, would impact materially and adversely Debtor’s estate and

17   would yield substantially less value, with less certainty than any available alternatives.

18            N.     In addition, each entity with an Interest in the Sale Assets, (i) has consented to the

19   Sale or is deemed to have consented to the Sale, (ii) could be compelled in a legal or equitable

20   proceeding to accept money satisfaction of such interest, or (iii) otherwise falls within the

21   provisions of Section 363(f), and therefore, in each case, one or more of the standards set forth in

22   Section 363(f)(1)-(5) has been satisfied. Those holders of Interests who did not object, or who

23   withdrew their objections, to the Bidding Procedures and Sale Motion are deemed to have

24   consented pursuant to Section 363(f)(2). Holders of Interests are adequately protected by having

25   their Interests, if any, attach to the cash proceeds of the Sale ultimately attributable to the property

26   to which the Interests apply, subject to the terms thereof, with the secured creditors adequately

27   protected by immediate distribution of sale proceeds to pay their claims, and stay relief to UMB

28   and PHC to utilize Indenture Funds to enable Bond redemption. Therefore, approval of the

                                                        6

     112880761.1
     Case 20-14451-nmc         Doc 274      Entered 11/24/20 16:36:56         Page 7 of 15


1    Approved Agreement and the consummation of the Sale free and clear of Interests is appropriate

2    pursuant to Section 363(f) and is in the best interests of Debtor’s estate, creditors, and other parties

3    in interest.

4             O.     The terms and conditions set forth in the Approved Agreement are fair and

5    reasonable under these circumstances and were not entered into for the purpose of, nor do they

6    have the effect of, hindering, delaying, or defrauding Debtor or its creditors under any applicable

7    laws. The consideration to be paid by the Successful Bidder under the Approved Agreement was

8    negotiated at arm’s-length and constitutes reasonably equivalent value and fair and adequate

9    consideration for the Sale Assets.

10            P.     The Successful Bidder is not an “insider” of Debtor, as that term is defined in

11   Section 101(31).

12            Q.     Debtor and Successful Bidder extensively negotiated the terms and conditions of

13   the Approved Agreement in good faith and at arm’s length. Successful Bidder is purchasing the

14   Sale Assets and has entered into the Approved Agreement in good faith and otherwise has

15   proceeded in good faith in all respects in connection with this proceeding, and is a good faith

16   Successful Bidder within the meaning of Section 363(m) and is entitled to the protections afforded

17   thereby.

18            R.     Neither Debtor nor Successful Bidder has engaged in any conduct that would cause

19   or permit the Approved Agreement to be avoided under Section 363(n). Debtors and Successful

20   Bidder were represented by their own respective counsel and other advisors during such arm’s

21   length negotiations in connection with the Approved Agreement and the Sale.

22            S.     Debtor (i) has full corporate or other power to execute, deliver and perform its

23   obligations under the Approved Agreement, and the Sale of the Sale Assets by Debtor has been

24   duly and validly authorized by all necessary corporate or similar action, (ii) has all of the corporate

25   or other power and authority necessary to consummate the Sale, and (iii) has taken all actions

26   necessary to authorize and approve the Sale and Approved Agreement.

27            T.     To the extent that the Court made findings of fact and conclusions of law in the

28   course of its oral ruling on November 24, 2020, those findings of fact and conclusions of law are

                                                        7

     112880761.1
     Case 20-14451-nmc         Doc 274     Entered 11/24/20 16:36:56         Page 8 of 15


1    incorporated into this Order by this reference pursuant to FED. R. CIV . P. 52, made applicable to

2    this contested matter pursuant to FED. R. BANK. R. 7052 and 9014.

3             IT IS THEREFORE ORDERED, ADJUDGED, AND DECREED:

4             1.     The Bidding Procedures and Sale Motion (except those matters previously

5    determined in the Bidding Procedures Order) is granted as provided herein.

6             2.     The objections to the Bidding Procedures and Sale Motion or the relief requested

7    therein that have not been withdrawn, waived, or settled, and all reservations of rights included in

8    such objections, are overruled on the merits.

9             3.     The Sale and the assignment of Assigned Agreements and the assumption and

10   assignment of Executory Contracts to the Successful Bidder pursuant to the Approved Agreement

11   is hereby approved and authorized in accordance with, and under Sections 363(b), 363(f), 363(m)

12   and 365(a).

13            4.     The terms and conditions of the Approved Agreement (as modified by this Order)

14   and all payments and transactions contemplated thereunder are hereby approved in all respects and

15   incorporated herein.

16            5.     To the extent there is any conflict between the terms of this Order and the Approved

17   Agreement, the terms of this Order shall control.

18   A.       Sale Free and Clear of Interests and Distribution to Secured Creditors at Closing.

19            6.     Pursuant to Section 363(f), the Sale Assets may be transferred to the Successful

20   Bidder pursuant to the Sale, free and clear of all Interests. All parties asserting any Interests, are

21   deemed to have consented to such transfers, free and clear of any Interests. Transfer of the Sale

22   Assets to the Successful Bidder at Closing as provided in the Approved Agreement will be legal,

23   valid, and effective.

24            7.     Any Interests shall attach to the proceeds of the Sale in the order of their priority,

25   with the same validity, force and effect which they previously had against the Sale Assets, subject

26   to the rights and defenses, if any, of Debtor with respect thereto, and the proceeds of the Sale

27   applicable to UMB and PHC regarding the Conduit Loan as provided for in the Agreement to

28   Alternate Redemption Price for 2019A and 2019B Bonds, as amended (the “Redemption

                                                       8

     112880761.1
     Case 20-14451-nmc          Doc 274      Entered 11/24/20 16:36:56         Page 9 of 15


1    Agreement”) and to the SBA with regard to the EIDL Loan shall be allocated and distributed to

2    UMB and the SBA at Closing without further order of this Court. In addition, PHC and UMB may

3    apply the Indenture Funds as set forth in the Redemption Agreement, with relief from the automatic

4    stay authorized by contemporaneous order of the Court.

5             8.     Pursuant to Section 363(b), Debtor is authorized and directed to execute and

6    deliver, and empowered to fully perform under, consummate, and implement the Approved

7    Agreement, together with all additional instruments and documents that may be reasonably

8    necessary or desirable to implement the Approved Agreement, and to take all further action as may

9    reasonably be requested by the Successful Bidder for the purpose of assigning, transferring,

10   granting, conveying and conferring the Sale Assets to the Successful Bidder.

11            9.     This Order shall be binding upon and shall govern the acts of all entities, including,

12   without limitation all filing agents, filing officers, title agents, title companies, recorders of

13   mortgages, recorders of deeds, registrars of deeds, administrative agencies, governmental

14   departments, secretaries of state, federal, state and local officials, and all other persons and entities

15   who may be required by operation of law, the duties of their office, or contract, to accept, file,

16   register or otherwise record or release any documents or instruments, or who may be required to

17   report or insure any title or state of title in or to the Sale Assets.

18            10.    If any person or entity that has filed a financing statement or other document or

19   agreement evidencing liens on or interests in the Sale Assets has not delivered to Debtor prior to

20   the Closing, in proper form for filing and executed by the appropriate parties, termination

21   statements, instruments of satisfaction, or releases of such Interests, each such person or entity is

22   hereby directed to deliver all such statements, instruments and releases and Debtor and the

23   Successful Bidder are hereby authorized to execute and file such statements, instruments, releases

24   and other documents on behalf of the person or entity asserting the same and the Successful Bidder

25   is authorized to file a copy of this Order which, upon filing, shall be conclusive evidence of the

26   release and termination of such interest. Each and every federal, state and local governmental unit

27   is hereby directed to accept any and all documents and instruments necessary or appropriate to

28   give effect to the Sale and the Approved Agreement.

                                                          9

     112880761.1
     Case 20-14451-nmc        Doc 274     Entered 11/24/20 16:36:56       Page 10 of 15


1     B.       Rejection of Executory Contracts.

2              11.   The Motion for Order Authorizing Rejection of Development Agreement Between

3     Debtor and LVM Project, LLC [ECF No. 133] is granted. Pursuant to the Stipulation Between

4     and Among Las Vegas Monorail Company, Las Vegas Convention and Visitors Authority and LVM

5     Project, LLC Regarding Debtor’s Motion for Order Authorizing Rejection of Development

6     Agreement Between Debtor and LVM Project, LLC and Sale Motion [ECF No. 206], upon the
7     Closing, the Successful Bidder has agreed to assume and pay the rejection damages claim set forth

8     therein.

9              12.   The Motion of Las Vegas Monorail Company for Order Authorizing Rejection of

10    Non-residential Property Lease [ECF No. 125] is granted. Pursuant to the agreement reached by

11    Debtor and BRE/HC Las Vegas Property Holdings, L.L.C. (“Landlord”), Debtor shall vacate the

12    leased premises no later than November 30, 2020, and Landlord will accept the $38,035.38

13    security deposit as payment of its rejection damages claim and waive any further rejection damages

14    claim arising from Debtor’s rejection of the subject lease.

15    C.       Approval of Assumption and Assignment.

16             13.   Debtor is hereby authorized, but not directed, in accordance with Sections 363, 365
17    and 105(a), to: (i) assign and transfer to the Successful Bidder the Assigned Agreements; (ii)
18    assume and assign to the Successful Bidder the contracts and leases (the “Executory Contracts”)
19    set forth on Schedule 5.2 of the Approved Agreement; and (iii) take such actions and execute and
20    deliver to the Successful Bidder such documents as may be necessary to confirm such assumptions,
21    assignments and transfers.
22             14.   Except for the cure amounts proposed by Debtor or negotiated between Debtor and
23    the parties set forth on Schedule 5 of the Approved Agreement (“Cure Amounts”), the
24    requirements of Sections 365(b)(1) and 365(f)(2) are hereby deemed satisfied with respect to the
25    Executory Contracts. Debtor is authorized and directed, in accordance with Sections 105(a), 363,
26    and 365, to: (i) assume and assign and transfer to the Successful Bidder the Executory Contracts;
27    and (ii) take such actions and execute and deliver to the Successful Bidder such documents as may
28    be necessary to confirm such assignment and transfer.         In accordance with the Approved

                                                      10

      112880761.1
     Case 20-14451-nmc         Doc 274      Entered 11/24/20 16:36:56         Page 11 of 15


1     Agreement and Bidding Procedures Order, the Successful Bidder will cure or provide adequate

2     assurance of cure of any default or breaches required to be cured under any of the Executory

3     Contracts through payment at Closing or establishment of a reserve equal to the Cure Amounts, in

4     accordance with Section 365(b)(1)(A) and (B) (with the Successful Bidder to bear all cure costs).

5     The Successful Bidder has provided adequate assurance of its future performance of and under the

6     Executory Contracts within the meaning of Section 365(b)(1)(C) and, as applicable, Section

7     365(b)(3).

8              15.   The Executory Contracts remain valid and binding and in full force and effect for

9     the benefit of the Successful Bidder in accordance with their respective terms, notwithstanding

10    any provision in any Executory Contract (including those of the type described in Sections

11    365(b)(2), (e)(1) and (f)(1)) that prohibits, restricts, or conditions assignment or transfer and,

12    pursuant to Section 365(k), Debtor shall be relieved from any further liability with respect to the

13    Executory Contract after such assignment to and assumption by the Successful Bidder. Any

14    provisions in any Executory Contract that prohibit or condition the assumption and assignment of

15    such Executory Contract or allow the party to such Executory Contract to terminate, recapture,

16    impose any penalty, condition renewal or extension, or modify any term or condition upon the

17    assignment of such Executory Contract constitute unenforceable anti-assignment provisions which

18    are void and shall be of no force or effect.

19             16.   The Court hereby determines that the Cure Amounts established pursuant to the

20    Bidding Procedures and Sale Motion or as otherwise agreed by the non-Debtor counterparties to

21    the Executory Contracts constitute all of the cure that is required to be paid in order to assume and

22    assign the Executory Contracts.

23             17.   All other requirements and conditions under Sections 363 for the assignment of the

24    Assigned Agreements and Section 365 for the assumption by Debtor and assignment to the

25    Successful Bidder of each Executory Contract have been satisfied and, pursuant to the Approved

26    Agreement, the Successful Bidder shall be fully and irrevocably vested in all right, title and interest

27    of each Assigned Agreement and Executory Contract.

28

                                                        11

      112880761.1
     Case 20-14451-nmc         Doc 274      Entered 11/24/20 16:36:56         Page 12 of 15


1              18.   Upon assignment of the Assigned Contracts and assumption and assignment of the

2     Executory Contracts to the Successful Bidder and payment of the Cure Amount, if any, no default

3     shall exist under the Assigned Contracts or Executory Contracts and no non-Debtor counterparty

4     shall be permitted to declare a default by the Successful Bidder under such Assigned Contract or

5     Executory Contract or otherwise take action against the Successful Bidder as a result of any of

6     Debtor’s financial condition, bankruptcy or failure to perform any of its obligations under the

7     Assigned Contract or Executory Contract, including any failure to pay any amounts necessary to

8     cure any defaults thereunder. Upon entry of this Order and assignment of an Assigned Contract

9     or assumption and assignment of an Executory Contract, the Successful Bidder shall be deemed in

10    compliance with all terms and provisions of such Assigned Contract or Executory Contract. Each

11    non-Debtor counterparty to an Assigned Contract or Executory Contract is hereby forever barred

12    from, estopped and permanently enjoined from asserting against Debtor or Successful Bidder (a)

13    any default, arising prior to assignment or assumption of the relevant Assigned Contract or

14    Executory Contract, or (b) any counterclaim, defense, setoff or any other claim relating to Debtor’s

15    business or the Sale Assets prior to the assignment of the relevant Assigned Contract or assignment

16    or assumption of the relevant Executory Contract that is asserted or assertable against Debtor or

17    Successful Bidder or the affiliates or successors of either.

18    D.       Good Faith.

19             19.   The Sale is undertaken by the parties thereto in good faith, as that term is used in

20    Section 363(m) and, accordingly, the reversal or modification on appeal of the authorization

21    provided herein to consummate the Sale shall not affect the validity of the Sale to the Successful
22    Bidder, unless such authorization is duly stayed pending such appeal. The Successful Bidder is a

23    good faith Successful Bidder of the Sale Assets, and is entitled to all of the benefits and protections

24    afforded by Section 363(m).
25    E.       Additional Provisions.

26             20.   The Approved Agreement and related documents may be modified, amended or
27    supplemented by the parties thereto in accordance with the terms thereof without further order of
28    this Court, provided that any such modification, amendment or supplement is not material and

                                                        12

      112880761.1
     Case 20-14451-nmc         Doc 274      Entered 11/24/20 16:36:56         Page 13 of 15


1     adverse to Debtor.

2              21.   This Order and the terms and provisions of the Approved Agreement shall be

3     binding on all of Debtor’s creditors (whether known or unknown), Debtor, the Successful Bidder,

4     any affected third parties including, but not limited to, all persons asserting an interest in the Sale

5     Assets, and their respective successors and assigns, including any subsequent trustee, party, entity

6     or other fiduciary under any Section of the Bankruptcy Code with respect to the forgoing parties.

7              22.   The provisions of this Order and the terms and provisions of the Approved

8     Agreement, and any actions taken pursuant hereto or thereto shall survive the entry of any order

9     which may be entered confirming or consummating any plan of Debtor, converting the Chapter 11

10    Case to chapter 7 or dismissing the Chapter 11 Case.

11             23.   This Court shall retain jurisdiction (i) to enforce and implement the terms and

12    provisions of the Approved Agreement, all amendments thereto, any waivers and consents

13    thereunder, and of each of the Approved Agreement executed in connection therewith, (ii) to

14    resolve any disputes arising under or related to the Sale, the Approved Agreement, Assigned

15    Agreements, Executory Contracts, and the Sale Assets, (iii) to interpret, implement and enforce

16    the provisions of this Order, and (iv) to protect Debtor’s and/or the Successful Bidder against any

17    assertions of claims to the Sale Assets, Assigned Agreement, and Executory Contracts.

18             25.   The failure to include a specific reference to any particular provision of the

19    Approved Agreement in this Order shall not diminish or impair the effectiveness of such

20    provisions, it being the intent of the Court that the Approved Agreement and all of its provisions,

21    payments and transactions, be authorized and approved in its entirety as modified by this Order.

22    Likewise, all of the provisions of this Order are nonseverable and mutually dependent. No transfer

23    or other disposition of the Sale Assets pursuant to the Approved Agreement will result in the

24    Successful Bidder having any liability or responsibility for (i) any Interest, (ii) the satisfaction in

25    any manner of any Interest, or (iii) to third parties or Debtor, except as expressly set forth in the

26    Approved Agreement. Without limiting the effect or scope of the foregoing, no transfer or other

27    disposition of the Sale Assets pursuant to the Approved Agreement does or will subject the

28    Successful Bidder to any liability for Interests against the Debtor or the Debtor’s Interests in such

                                                        13

      112880761.1
     Case 20-14451-nmc        Doc 274      Entered 11/24/20 16:36:56        Page 14 of 15


1     Sale Assets by reason of such transfer under any applicable bankruptcy or non-bankruptcy law,

2     including, without limitation, or any theory of successor or transferee liability, antitrust, product

3     line, de facto merger or substantial continuity or similar theories. The Successful Bidder is not a

4     continuation of Debtor or its estate and there is no continuity between the Successful Bidder and

5     Debtor.

6              26.   This Order constitutes a final order within the meaning of 28 U.S.C. § 158(a).

7     Notwithstanding Bankruptcy Rules 6004(h) and 6006(d), and to any extent necessary under

8     Bankruptcy Rule 9014 and Rule 54(b) of the Federal Rules of Civil Procedure, as made applicable

9     by Bankruptcy Rule 7054, the Court expressly finds that time is of the essence in consummating

10    the Sale to the Successful Bidder, that the Sale to the Successful Bidder must be approved and

11    consummated promptly to preserve and maximize the value of Debtor’s estate, and there is no just

12    reason for delay in the implementation of this Order; accordingly, the Court waives any stay and

13    expressly directs entry of judgment as set forth herein. As such, this Order shall not be stayed for

14    fourteen (14) days after the entry hereof, but shall be effective and enforceable immediately upon

15    issuance hereof.

16              IT IS SO ORDERED.

17    Prepared and Submitted by:

18    GARMAN TURNER GORDON LLP
19

20    By: /s/ Mark M. Weisenmiller
          GERALD M. GORDON
21        MARK M. WEISENMILLER
          7251 Amigo Street, Suite 210
22        Las Vegas, Nevada 89119
          Telephone (725) 777-3000
23
          Facsimile (725) 777-3112
24        Attorneys for Debtor

25

26

27

28

                                                       14

      112880761.1
     Case 20-14451-nmc      Doc 274      Entered 11/24/20 16:36:56         Page 15 of 15


1                                     LR 9021 CERTIFICATION

2            In accordance with LR 9021, counsel submitting this document certifies that the order
      accurately reflects the court’s ruling and that (check one):
3
                            The court waived the requirement of approval under LR 9021(b)(1).
4

5                           No party appeared at the hearing or filed an objection to the motion.

6                           I have delivered a copy of this proposed order to all counsel who appeared
                            at the hearing, and any unrepresented parties who appeared at the hearing,
7                           and each has approved or disapproved the order, or failed to respond, as
                            indicated below.
8
                           LINDSAY P. KOLBA, ESQ.
9                          EDWARD M. MCDONALD, JR., ESQ.                          [APPROVED]
10                         Counsel for the Office of the United
                           States Trustee
11
                           BLAKELY E. GRIFFITH, ESQ.                              [APPROVED]
12                         Counsel for Preston Hollow Capital
13                         SUSAN M FREEMAN, ESQ.                                  [APPROVED]
14                         Counsel for UMB Bank, N.A.

15                          RYAN J. WORKS, ESQ.                                   [APPROVED]
                            Counsel for Las Vegas Convention
16                          and Visitors Authority
17
                           VINCENT AIELLO, ESQ.                                   [NO RESPONSE]
18                          Counsel for World Buddhism
                            Association Headquarters
19
                            RICHARD HOLLEY, ESQ.                                  [NO RESPONSE]
20                          ADAM HARRIS, ESQ.
                            Counsel for LVM Project, LLC
21
                            and Robert Manzo
22
                            JOSEPH WENT, ESQ.                                     [NO RESPONSE]
23                          Counsel for the Official Committee
                            of Unsecured Creditors
24
                            I certify that this is a case under Chapter 7 or 13, that I have served a copy
25                          of this order with the motion pursuant to LR 9014(g), and that no party has
26                          objection to the form or content of the order.

27

28
                                                     15

      112880761.1
